DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/10/2022 has been entered.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 31 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 16 of prior U.S. Patent No. 10,877,396. This is a statutory double patenting rejection.
Though outstanding claim 31 and claim 16 of the patent differ slightly in wording, each of the inventions claimed are coextensive in scope.  See the comparison below.
Outstanding claim 31
Patent claim 16
An image forming apparatus comprising:
An image forming apparatus comprising: 
an image bearing member;
an image bearing member; 
a latent image forming portion configured to form a latent image on the image bearing member;
a latent image forming portion configured to form a latent image on the image bearing member;
a developing device including: a container configured to store toner, and a developing member configured to supply the toner to the latent image formed on the image bearing member to form a toner image;
a developing device including a container configured to store toner and a developing member configured to supply the toner to the latent image formed on the image bearing member to form a toner image;
a temperature sensor configured to detect a temperature of an environment in which the developing device is placed; and
a temperature sensor configured to detect a temperature of an environment in which the developing device is placed; and
a controller configured to perform, during continuous printing in which images are continuously formed on a plurality of recording materials, switching from a first mode, in which the number of prints per unit time is a first number, to a second mode, in which the number of prints per unit time is less than the number of prints per unit time in the first mode,
a controller configured to perform, during continuous printing in which images are continuously formed on a plurality of recording materials, switching from a first mode, in which a number of prints per unit time is a first number, to a second mode, in which the number of prints per unit time is a second number, which is less than the first number,
wherein the controller is configured to perform the switching when the temperature detected by the temperature sensor during the continuous printing is equal to or higher than a predetermined temperature, and
wherein the controller is configured to perform the switching when the temperature detected by the temperature sensor during the continuous printing is equal to or higher than a predetermined temperature, and
wherein a time period from a start timing of the continuous printing to a timing when the switching is performed is shorter in a case in which an image to be formed on each of the plurality of recording materials during the continuous printing has a second predetermined coverage rate than that in a case in which an image to be formed on each of the plurality of recording materials during the continuous printing has a first 



Allowable Subject Matter
Claims 25-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record does not disclose or suggest the claimed “wherein a time period from a start timing of the continuous printing to a timing when the switching is performed is shorter in a case in which a used amount from an initial state of the -2-developing device is a second used amount than that in a case in which the used amount from the initial state of the developing device is a first used amount, the second used amount being greater than the first used amount” in combination with the remaining limitations of claims 25-30.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
The prior art made of record is cited as related art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J THERRIEN whose telephone number is (571)272-2677. The examiner can normally be reached Monday-Friday 8 am - 4 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLA J THERRIEN/Primary Examiner, Art Unit 2852